UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6900


ANGELA MARIA DOZIER,

                  Plaintiff –Appellant,

             v.

ANNA CHAMPION; HATTIE PIMPONG; CASE MANAGER MS. JONES;
ASSIGNMENT MGR. MS. SMITH; OFFICER STONE; OFFICER BASS; SGT.
DAVIS; SGT. HAYES; LIEUTENANT HARRIS; CHARLES HILL; SGT.
BRIGGS; DR. DEROSIERS; SGT. WHITAKER; LT. SORIE; NURSE
DAVIS; DR. CURTIS; DR. DYER; TAMMY RHODES; NURSE COX;
CHAPLAIN COLEY,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:06-ct-03041-H)


Submitted:    November 13, 2008             Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Maria Dozier, Appellant Pro Se.     Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina; Elizabeth
Pharr McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angela Maria Dozier appeals the district court’s order

dismissing    her   42   U.S.C.   § 1983   (2000)    complaint.       We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                  Dozier

v. Champion, No. 5:06-ct-03041-H (E.D.N.C. May 13, 2008).                    We

dispense     with   oral   argument   because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2